Citation Nr: 0802591	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-25 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for cause of death.

2. Entitlement to service connection for Dependency and 
Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The veteran had active duty service from March 1972 to March 
1974; he died in May 2003. The appellant is the veteran's 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The record reflects that by rating decision dated in April 
2006, the appellant was denied entitlement to compensation 
benefits under 38 U.S.C.A §  1151. A notice of disagreement 
has not been filed as to the rating decision, and it is not 
before the Board for appellate review.  See 38 U.S.C.A. § 
7105(a); see Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) 
[pursuant to 38 U.S.C. § 7105, a Notice of Disagreement 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after an SOC is issued by VA].

The issue of entitlement to service connection for cause of 
death is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran was not continuously rated as totally disabled 
for over 10 years.





CONCLUSION OF LAW

The criteria for DIC benefits pursuant to 38 U.S.C. § 1318 
have not been met. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and her representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the appellant dated in September 
and November 2003. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the appellant about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence VA would seek to provide; (3) 
informing the appellant about the information and evidence 
she was expected to provide; and (4) requesting the appellant 
provide any evidence in her possession that pertains to her 
claim. The appellant has not received notice that complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006). However, the denial of the claim in the instant 
decision makes the error non-prejudicial.  

The appellant has not been notified about whether she could 
substantiate her claim for benefits based on total disability 
under 38 U.S.C.A. § 1318 by showing hypothetical entitlement 
to total disability under the pre-amended version of 
38 C.F.R. § 3.22. Recently, the Federal Circuit Court (Court) 
issued the decision of Rodriguez v. Peake, WL 60423 (Fed. 
Cir. 2008). The Court ruled that 38 U.S.C.A. § 3.22, as 
amended in January 2000, could not be applied retroactively 
to claims pending prior to the amendment. Id. Thus, there is 
no notification error by not informing the appellant about 
hypothetical entitlement to total disability under the pre-
amended version of 38 C.F.R. § 3.22. 

Second, VA has a duty to assist an appellant in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, private medical records, and VA treatment 
records are associated with the claims file. The appellant 
and her representative have not made the RO or the Board 
aware of any outstanding evidence that needs to be obtained 
in order to fairly decide her claim. As such, all relevant 
evidence necessary for an equitable disposition of the 
appellant's appeal has been obtained and the issue of 
entitlement to service connection for DIC pursuant to 
38 U.S.C.A. § 1318 is ready for appellate review.

Analysis

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C. § 1318. The Board finds that the 
preponderance of evidence is against the claim and must deny 
the appeal. 

In order for DIC benefits to be awarded to the appellant 
under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.

The evidence of record at the time of the veteran's death 
shows that he was rated as totally disabled since August 13, 
1993. The veteran died on May [redacted], 2003, several months short 
of the total ten year period mandated by law. Because the 
veteran was not rated as totally disabled for over 10 years, 
the Board must deny the appellant's claim to DIC under 
38 U.S.C.A. § 1318.  


ORDER

Service connection for Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 is denied.


REMAND

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court of 
Appeals for Veterans Claims (CAVC) held that in a claim for 
benefits for the cause of the veteran's death, VA's duty to 
notify under 38 U.S.C.A § 5103(a) must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  

The appellant has not received Veterans Claim Assistance Act 
(VCAA) notice in accordance with the Hupp CAVC decision. The 
claim will be remanded for a corrective VCAA notice to 
address the new court precedent.

Accordingly, the case is REMANDED for the following action:

1. In accordance with the VCAA and the 
Hupp decision, above, the RO/AMC will 
advise the appellant of: (1) a statement 
of the conditions, if any, for which a 
veteran was service connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service connected.  

2. After completion of the above, and 
any additional development of the 
evidence, the RO should review the 
record, to include all additional 
evidence, and readjudicate the claim.  
If any benefits sought remain denied, 
the veteran and his representative 
should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


